DETAILED ACTION
12/17/21 - Applicant response.
06/16/21 - First action on the merits.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not fully persuasive.
 	Regarding Felsing, Applicant asserts Felsing does not disclose an NFP comprising extracted predetermined features as recited, and refers to Figures 6A-B of Felsing showing the motion signal plotted in time and frequency domains.  However, Felsing further discloses extracting predetermined features including the peak frequency, peak magnitude, Q, and angular displacement (Col. 2, lines 34-38; Col. 6, lines 18-25), which would read on the NFP as recited.  
Examination Note
For clarity of record, the first/another measures based on NFPs and relative positive/negative differences can include the example where a "measure" is a match percentage relative to a baseline NFP, and where positive/negative differences relate to how the match percentages increase/decrease over time.  Since the claims are broad enough to include this interpretation, the 112 rejections regarding these terms are withdrawn.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/112,153, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claims 14-16, 18: Analyzing NFP data to determine a pathological condition.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and/or enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, and/or to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	 Claims 14-16, 18: There is no teaching of how to determine a pathological condition from frequency analysis or data patterns.  Applicant's original disclosure merely sets forth the hope that NFP analysis may possibly indicate such conditions without teaching how to achieve such specific results.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felsing (US 5,573,011).
 	Regarding claim 1, Felsing discloses the same invention as claimed, including sensing multi-dimensional motion of a body part of a user to generate a first multi-dimensional motion signal at a first time and date (Figure 3; abstract), based on the first multi-dimensional motion signal, generating a first neuro-mechanical fingerprint at the first time and date by extracting a plurality of predetermined features associated with the first multi-dimensional motion signal (Col. 2, lines 34-38; Col. 6, lines 18-25: NFP can be defined by peak frequency, peak magnitude, Q, angular displacement) and first measure (Figures 6A-B; Col. 2, lines 16-18, 28-41; Col. 6, lines 26-32; Col. 7, lines 10-21: first measure can be established by comparison of the first NFP to a baseline when trending the data), sensing for consistency at another time and date and generating another NFP at the another time and date by extracting a plurality of predetermined features associated with the another multi-dimensional motion signal and another measure (Col. 7, lines 10-21; another measure can be established by comparison of the another NFP to the baseline when trending the data), and comparing the NFP measures to between the first time and date and the another time and date, wherein the difference represents a change in the user (Col. 7, lines 10-21: comparing is implicit when viewing trends or monitoring effects over time, direct comparison between different times is also explicitly disclosed).  
 	Regarding claim 2, Felsing discloses storing the data (Col. 6, lines 16-18).
	Regarding claim 3, Felsing discloses repeating and continuing (Col. 7, lines 10-21).
 	Regarding claims 4-5, Felsing discloses monitoring trends, which implicitly includes "positive" and "negative" changes. 
	Regarding claims 8-9, Felsing discloses a negative difference is associated with a neurodegenerative disease such as Parkinson's as recited and informing the user to see a doctor as recited (Col. 7, lines 10-21).
 	Regarding claim 13, Felsing discloses the same invention as claimed, including sensing, with a multi-dimensional sensor, multi-dimensional motion of a body part and generating motion signals (Figure 3; abstract) at a plurality of dates/times (Col. 7, lines 10-21), generating a plurality of NFP for the respective dates/times by extracting a plurality of predetermined features based on each of the plurality of multi-dimensional motion signals at each of the plurality of dates/times (Figures 6A-B; Col. 2, lines 16-18, 28-41; Col. 6, lines 26-32; Col. 2, lines 34-38; Col. 6, lines 18-25: NFP can be defined by peak frequency, peak magnitude, Q, angular displacement), comparing at least two of the plurality of NFP to determine a change between at least two dates/times (Col. 7, lines 10-21: comparing is implicit when viewing trends or monitoring effects over time, direct comparison between different times is also explicitly disclosed), and reporting the change to the user (Col. 6, lines 12-25; Col. 7, lines 10-21; information can be reported in various ways to user, including via the physician).  

	Regarding claim 17, Felsing discloses storing the data (Col. 6, lines 16-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felsing (US 5,573,011) in view of Berme (US 2003/0216656).
 	Regarding claims 6-7, Felsing does not disclose a negative difference associated with alcohol intake or heart rhythm variability.  However, Berme teaches tracking changes in the normal tremor .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felsing (US 5,573,011) in view of Kording (US 2013/0041290).
 	Regarding claim 10, Felsing discloses sensing motion locally (Figure 3; abstract).  Felsing does not disclose transmitting the data to a remote server.  However, Kording teaches a local device which senses tremor (Paragraph 50) and transmitting the motion signal data over a communication system to a remote server to store the motion signal and extract further data (Figure 1; Paragraphs 53, 62), in order to utilize additional processing power.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Felsing as taught by Kording to include the remote transmission and further NFP data processing as recited, in order to utilize additional processing power.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felsing (US 5,573,011) in view of Machado (US 2014/0073994).
 	Regarding claims 11-12, Felsing discloses the system is not limited to a gyroscope and can include an accelerometer (Col. 7, lines 34-45).  Felsing does not disclose a touch sensor or explicitly .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kording (US 2013/0041290; cited above) shows extracting features from physiological tremor using a smartphone and trending the data.
Vonk (US 5,293,879), DeGoede (US 2014/0171834), Conlan (US 5,197,489) show tracking tremors over time.
Bailey (US 2013/0339908; US 2013/0338539) tracks tremor over time to prevent injury during computer use.
Burnet (US 2014/0343462) shows tracking tremors in the 7-15 Hz range to detect hypoglycaemia.
Fletcher (US 3,972,038) shows monitoring tremor to assess fatigue.
Greenberg (US 2010/0145236) shows monitoring tremors with magnetometers, accelerometers, and gyroscopes.
Pullman (US 6,454,706) shows assessing tremor using X, Y, and pressure readings on a tablet.
Partin (US 2010/00056878) shows tracking physiological parameters over time using a smartphone, where the physiological parameter can include tremor.
Liberty (US 7,236,156) shows biometrically identifying users by physiological tremor.
Miu ("Person Identification Based on Hand Tremor Characteristics", 2016; not prior art; cited in first action 12/1/2016 of parent 15/013,764) shows biometric authentication based on statistical features (Tables 1-3) derived from physiological tremors.
Veluvolu ("Estimation of Physiological Tremor from Accelerometers for Real-Time Applications", 2011; cited in first action 12/1/2016 to IDS 9/2/16 of parent 15/013,764) shows multiple dominant frequencies in physiological tremor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eugene T Wu/Primary Examiner, Art Unit 3792